Exhibit EXECUTIVE TRANSITION AGREEMENT This Executive Transition Agreement (the “Agreement”) is entered into on this 28th day of July, 2009, by and between PNMR Services Company (the “Company”), PNM Resources, Inc. (“PNM Resources”) and PatrickT. Ortiz (the “Executive”). R E C I T A L S: A.Executive currently is employed by Company and serves as the Senior Vice President, General Counsel and Secretary of PNM Resources, Company’s parent organization, and its wholly owned affiliates. B.Executive has announced his intention to retire and to resign from his active employment with Company and his position as an officer of PNM Resources, effective as of the close of business on December31, 2009 (the “Resignation Date”), or other such date as may be agreed to by the parties. C.In order to provide for the smooth transition of Executive’s duties and responsibilities to a successor, and to secure Executive’s future services in the capacity described below, Company, PNM Resources and Executive are entering into this Executive Transition Agreement as of the date first set forth above. NOW, THEREFORE, Company, PNM Resources and Executive agree as follows: 1. Continued Employment.Executive shall continue to serve Company and PNM Resources as the Senior Vice President, General Counsel and Secretary of PNM Resources until the earlier of (a)the close of business on December31, 2009 or (b)the employment effective date of Executive’s successor.If Executive’s successor commences employment prior to December31, 2009, it is anticipated that Executive’s title will become Senior Vice President and Chief Legal Officer; provided, however, that upon request of the Company if necessary to facilitate the hiring of a suitable successor, Executive shall become the Senior Vice President, Chief Regulatory Counsel of PNM Resources, and suitable office arrangements shall be made.Executive’s total compensation shall not be reduced as a result of a change in title or job responsibilities.If Executive’s successor is appointed prior to December31, 2009, Executive, in his new role, will work with his successor in order to accomplish a smooth transition of his duties and responsibilities. 2. Resignation.Effective as of the close of business on December31, 2009, Executive hereby resigns as an officer of PNM Resources and from his employment with Company.Executive’s resignation applies and extends to any and all positions he may hold with any subsidiary or division of Company or PNM Resources and any related boards as well as from any other positions Executive may hold by virtue of Executive’s employment with Company or his position as an officer of PNM Resources.Company and PNM Resources accept Executive’s resignation. 3. Retainer Agreement.Effective as of January1, 2010, Executive and Company will enter into a “Retainer Agreement” pursuant to which Executive will agree to provide legal services to Company during calendar year 2010.The Retainer Agreement may be extended from year to year upon the mutual agreement of Company and Executive.As provided in Section6, the Retainer Agreement will become void if Executive fails to sign the Release Agreement attached hereto as ExhibitA within the time periods described in ExhibitA. 4.
